DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 7-9, 11-18, and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4, 7-9, 11-18, and 20 are allowed.
The prior art of record does not teach or render obvious: (Claims 1 and 20) The removable dental appliance comprising an appliance body forming an active band configured to surround two or more teeth of the patient, wherein the active band includes: a facial portion; a lingual portion, wherein the receptacles separate the facial portion from the lingual portion at least along an anterior portion of the appliance body, wherein the active band is configured such that occlusal surfaces of the surrounded teeth of the patient are exposed; each of the anchors includes at least one anchor band configured to accept a tooth mesial or distal from the surrounded teeth; and struts coupling each of the anchor bands to the active band on only a lingual side of teeth between the anchor bands and the active band, wherein the removable dental appliance, including the appliance body and the anchors, comprises a polymeric component forming the active band and the anchor bands, and further comprises a polymeric interdental brace connecting the facial and lingual portions in interproximals of distal most surrounded teeth and in combination with the limitations set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHEN R SPARKS/Examiner, Art Unit 3772                                                                                                                                                                                                        /YOGESH P PATEL/Primary Examiner, Art Unit 3772